DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, drawn to A method for an information processing apparatus configured to communicate with an image forming apparatus, wherein the image forming apparatus includes a predetermined sheet feeding unit and the information processing apparatus further is configured to perform a predetermined notification to a user in a case where sheet information is not set for the predetermined sheet feeding unit when placement of a sheet on the predetermined sheet feeding unit is detected, the method comprising: selecting one storage method at least from among a first sheet information storage method and a second sheet information storage method; and executing a setting for the predetermined sheet feeding unit of the image forming apparatus based on the selected one storage method, wherein, in the first sheet information storage method and after the setting of the sheet information for the predetermined sheet feeding unit is made in the image forming - 32 -10198337US01 apparatus, the setting of the sheet information is not cancelled in response to detection of an absence of a sheet on the predetermined sheet feeding unit, and wherein, in the second sheet information storage method and after the setting of sheet information for the predetermined sheet feeding unit is made in the image forming apparatus, the setting of the sheet information is cancelled in response to , classified in H04N1/00692. Claim 1 is an apparatus version of claim 4.
Claims 7-8, drawn to A printing system having an image forming apparatus and an information processing apparatus configured to communicate with the image forming apparatus, wherein the image forming apparatus includes a predetermined sheet feeding unit and is configured to perform a notification for prompting a user to set a sheet in a case where placement of a sheet on the predetermined sheet feeding unit is detected, the printing system comprising:  - 33 -10198337US01 an input unit configured to input sheet information to be set for the predetermined sheet feeding unit; a selection unit configured to select one storage method at least from among a first sheet information storage method and a second sheet information storage method; and a setting unit configured to set, based on the one storage method selected by the selection unit, the sheet information input by the input unit for the predetermined sheet feeding unit of the image forming apparatus, wherein, in the first sheet information storage method and after the setting of the sheet information, input by the input unit, for the predetermined sheet feeding unit is made in the image forming apparatus, the setting of the sheet information is not cancelled in response to detection of an absence of a sheet on the predetermined sheet feeding unit, and wherein, in the second sheet information storage method and after the setting of sheet information, input by the input unit, for the predetermined sheet feeding unit is made in the image forming apparatus, the setting of the sheet information is cancelled in response to detection of an absence , classified in H04N2201/0098.
The inventions are independent or distinct, each from the other because:
Inventions I, and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as image forming apparatus is the one that performs a notification of prompting a user to set a sheet when placement of sheet is detected; having an input unit for inputting sheet info to be set; and setting based on method selected & info inputted while the first subcombination requires different structure and functionality where information processing apparatus is the one that performs predetermined notification to user in a case where sheet information is not set when placement of a sheet is detected; there is no input unit requirement and setting is based on just method selected without any sheet info input. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Finding the apparatuses with different components that perform different aspects of the invention would cause both an Examination and search burden if examined with the claims of the first group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672